Per Curiam.

The issue here is whether the decision of the Board of Tax Appeals is unreasonable or unlawful.
Although the taxpayer claims tax exemption for all purchases, it offered no evidence to show what percentage of the claimed exempted items was used in connection with its cut-and-sew operation at its Cleveland, Ohio, facility, notwithstanding some of the cut-and-sew operations occur in other states, and are performed by both subsidiary corporations and independent contractors. Further, the board noted the failure of taxpayer to establish that it performed “all steps in the transformation of cloth into finished garments.”
The decision of the Board of Tax Appeals is neither unreasonable nor unlawful, and is, therefore, affirmed. Merchants Cold Storage Co. v. Glander (1948), 150 Ohio St. 524.

Decision affirmed.

O’Neihl, C. J., Schneider, Herbert, Corrigan, Stern, Leach and Brown, JJ., concur.